Citation Nr: 0602267	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a spinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had one month and five days of peace-time active 
duty from September 3, to October 7, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) located in 
Washington, D.C.  The March 2002 RO decision denied a claim 
for service connection for a spinal disorder and for 
bilateral pes planus (flat feet).  

A March 2005 RO decision granted a claim for service 
connection for bilateral flat feet, the RO assigned an 
initial 10 percent disability evaluation, and the veteran was 
advised that this action represented a full grant of the 
benefit sought.  This matter is not before the Board.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claim for service connection for a spinal 
disorder, and obtained and fully developed all evidence 
necessary for an equitable disposition of the claim.  

2.  A chronic spinal disability was neither incurred in nor 
aggravated by service, nor shown to be causally related to 
service-connected flat feet.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a spinal disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for service connection for a spinal disorder; the 
evidence that would be necessary to substantiate this claim; 
and whether the claim has been fully developed in accordance 
with the VCAA and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran was afforded notice of the VCAA in August 2001, 
prior to the denial of the claim on appeal in March 2002.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met as to the claim on appeal.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, both VA and non-
VA, including Social Security Administration (SSA) records 
used in the adjudication of the veteran's claim with that 
agency.  Additionally, the RO afforded the veteran a VA 
examination in November 2004.  

The veteran has requested that he undergo another VA 
examination to ascertain  whether there is any basis for his 
layman's assertion that his back disorder is secondary to 
service-connected flat feet.  The Board finds no basis to 
perform such an examination.  

Firstly, and as is detailed below, there is no evidence to 
suggest that the veteran has any medical training or 
expertise, such that he is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  It is well-
established that  laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight in regard to his speculation of a linkage between 
the service-connected foot disorder and his claimed back 
disability.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Numerous examinations, both private and VA, have been 
performed, and reports of such examinations have been 
obtained.  Service medical records are on file and appear 
complete.  VA regulations provide that VA will assist the 
veteran by providing a medical examination or obtaining a 
medical opinion based upon review of the evidence of record 
if VA determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  The regulations further provide, 
in pertinent part, that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;  

(B)  Establishes that the veteran 
suffered an injury in service; and 

(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i).  

The record indicates that both components (B) and (C) are 
absent with regard to the claim of service connection for a 
spinal disorder, as service medical records for the veteran's 
approximate one month of active duty are silent for any 
spinal injury or disorder and there is no medical nexus 
evidence of record.  Specifically lacking is medical nexus 
evidence which suggests that the veteran's current spinal 
disorder is due to the veteran's active service or flat feet 
noted in service.  Accordingly, a VA examination is not 
indicated under VCAA given the facts of this case at this 
time.  38 C.F.R. § 3.159(c)(4)(i).  

Indeed, there is no duty on the part of VA to provide any 
additional VA medical examinations because, as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and/or service-connected flat feet disability 
and his spinal disorder, if shown.  The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells supra., the record in its whole, 
after due notification, advisement, and assistance to the 
appellant under the VCAA, does not contain competent evidence 
to suggest that the appellant has a spinal disorder which is 
due to his approximate one month of military service or to 
service-connected disability.  

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination).

The record also indicates that the veteran was provided with 
a copy of the March 2002 RO rating decision setting forth the 
general requirements of applicable law pertaining to evidence 
to support the claim on appeal.  The general advisement was 
reiterated in the statement of the case (SOC) of December 
2002 and supplemental statements of the case (SSOC's) of July 
2003 and March 2005.  VA has satisfied its duties to inform 
and assist the veteran at every stage of this appeal.  Given 
the development undertaken by the RO and the fact that the 
veteran has stated that there is no other identified evidence 
which has not already been obtained, the Board finds that the 
record is ready for appellate review as to the claims for 
service connection for a spinal disorder.  

The Merits of the Claim

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury ..." 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, the 
presumption of service connection for arthritis shown within 
one year of separation from service, applies only to veterans 
with at least 90 days of active duty.  38 C.F.R. 
§ 3.307(a)(1).  With regard to the instant appeal, the 
veteran had approximately one month of active duty.  
Accordingly, the above presumption of service connection 
provision is not for application in this case.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This does not mean that any manifestation in service will 
permit service connection: to show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As noted 
above, a lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one which a lay person's observations is 
competent.  See Savage, 10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

A review of the veteran's entire documented clinical history, 
as contained in his VA claims file, demonstrates no clinical 
support for the assertions on appeal.  The veteran's service 
medical records are entirely silent for any complaint of 
spine or back pain, history of injury, or diagnosis, 
including on examinations both in August 1975, prior to the 
veteran's entry into service, and in September 1975, in 
conjunction with his separation from service a few days.  
Specifically, in two Reports of Medical History, dated August 
28, 1975 (entry) and September 17, 1975 (separation), the 
veteran specifically denied any recurrent back pain.  
Similarly, the associated Reports of Medical Examinations, 
dated August 28, 1975 and September 17, 1975, show no 
abnormality of the spine.  The veteran was separated from 
service after approximately one month of active duty on 
account of bilateral pes planus with tarsal arthritis-a 
disorder noted at entry into service as pre-existing service, 
and not incurred therein.  Interval service medical records 
are entirely negative for any complaints, treatment or 
diagnosis of a spinal disorder, foot or spinal injury or 
disability.  

The post-service evidence of record, which includes both VA 
and private medical records, as well as records obtained from 
SSA, show treatment for arthritis of the spine no earlier 
than February 1996.  No evidence of record, other than the 
veteran's testimony, associates his current spinal disorder 
with his prior very brief military service or to service-
connected flat feet.  On VA examination in November 2004, no 
complaint of back pain, spinal symptomatology or abnormality 
was reported.  

The competent evidence of record does not support a grant of 
service connection, as there is no medical opinion evidence 
which links the veteran's recent back disorder to any 
incident of service, or to service connected disability, and 
no evidence of record supports a finding of chronic spinal 
disability with continuity of spinal symptomatology 
warranting a grant of service connection under 38 C.F.R. 
§ 3.303.  See Sanchez-Benitez, supra; Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence).  The more probative 
evidence of record demonstrates that the veteran's current 
back disorder is not due to his one month of active service 
or an incident therein, or secondary to pes planus.  

Significantly, the service separation physical examination, 
generated contemporaneously with the veteran's discharge from 
active duty and with a view towards ascertaining his physical 
state, is more probative than the veteran's current reports 
of continuous back pain since service which is generated with 
a view towards obtaining compensation.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to formal 
rules of evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  

Additionally, the August 2001 and January 2004 VCAA notices 
advised the veteran of his need to submit or identify medical 
evidence in support of his claim on appeal.  The veteran 
neither submitted such evidence, nor did he identify such 
evidence.  Rather, the VA assisted him by obtaining private 
treatment records, evidence which is not favorable to his 
claim.  Accordingly, with the above evidence of record, the 
claim of service connection for a spinal disorder is properly 
denied.  See McManaway, 13 Vet. App. at 66.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as with 
the claim not granted herein, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a spinal disorder, to include as due to 
service-connected pes planus.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (2990).  




ORDER

The claim for service connection for a spinal disorder is 
denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


